Mr. Justice Shepard
delivered the opinion of the Court:
This is the second appeal in this case. The first was a *390special appeal allowed on behalf of the appellees herein from an interlocutory decree overruling their demurrers to the complainant’s bill and refusing to dissolve an injunction.
On January 3, 1899, the decree appealed from was reversed, and the cause remanded, with directions to sustain the demurrers, dissolve the injunction, and dismiss the bill as to the appellants named therein. Keane v. Chamberlain, ante, p. 84. Upon the receipt of the mandate, the court below, on January 3,1899, entered a final decree in accordance with the opinion of this court, dissolving the injunction and dismissing the bill as to the appellees herein, and awarding costs, for which execution was ordered to issue.- An order of reference was then made to the auditor to determine and report the damages of the défehdants sustained by reason of the injunction; the cause being retained as against the said parties and their sureties only for the purpose of ascertaining and awarding such damages as may have been sustained.
From that decree this appeal has been prosecuted. A stipulation was filed, agreeing that the record on this appeal shall consist of the record of the former appeal in this court, together with certain papers filed in the cause after its return to the court below, and the final decree aforesaid. It was also agreed that the printing of the record in this court should be waived upon the filing of an assignment of errors.
The appellees concede that the decree is final, and agree to the motion of the appellants that the cause be submitted upon the record as stipulated without printing the same.
As no new question has been presented, and the object of the motion and agreement thereto is to obtain a speedy appeal to the Supreme Court of the United States, for the purpose of reviewing the decision of this court made on the former appeal, and with as little additional cost as may be practicable, the motion to submit the cause upon the record aforesaid is granted.
For the reasons given in the opinion on the former appeal, the decree appealed from is affirmed, with costs.

Affirmed.